FILED
                              NOT FOR PUBLICATION                           JUN 07 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BERNARDO MARTINEZ-VELASCO;                       No. 06-75498
TOMASA MARTINEZ,
                                                 Agency Nos. A077-302-649
               Petitioners,                                  A077-302-650

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Bernardo Martinez-Velasco and Tomasa Martinez, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motions to reopen and reconsider removal proceedings. Our

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion

denials of motions to reopen and reconsider, and we review de novo claims of due

process violations in immigration proceedings. Mohammed v. Gonzales, 400 F.3d

785, 791-92 (9th Cir. 2005). We dismiss in part and deny in part the petition for

review.

      We lack jurisdiction to review the BIA’s February 2, 2006, order denying

petitioners’ cancellation of removal because this petition for review is not timely as

to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      We also lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reconsider proceedings under 8 C.F.R. § 1003.2(b). See

Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir. 2002).

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen based on ineffective assistance of counsel because petitioners failed to

establish that former counsel provided them with ineffective assistance, see

Mohammed, 400 F.3d at 793-94, and failed to establish that former counsel’s

representation resulted in prejudice, see Rojas-Garcia v. Ashcroft, 339 F.3d 814,

826 (9th Cir. 2003) (petitioner must demonstrate prejudice to prevail on an

ineffective assistance of counsel claim).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.


                                            2                                  06-75498